

115 HR 2665 IH: Accountability for Congressional Pay Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2665IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Bacon (for himself, Mr. Bergman, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce the pay of Members of Congress in any year following a fiscal year for which there was a Federal budget deficit. 
1.Short titleThis Act may be cited as the Accountability for Congressional Pay Act. 2.Reduction in pay of Members of Congress in response to budget deficit (a)ReductionSection 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is amended by adding at the end the following: 
 
(C) 
(i)If, as determined by the Director of the Office of Management and Budget, total budget outlays of the Government for a fiscal year exceed total revenues of the Government for such fiscal year— (I)for all pay periods occurring during the next calendar year which begins after that fiscal year, each annual rate of pay referred to in paragraph (1) shall be reduced by the percentage by which outlays exceeded revenues for that fiscal year (except that such reduction may not exceed 15 percent); and 
(II)no adjustment may be made under subparagraph (A) in any such rate of pay during that next calendar year. (ii)If an individual did not hold a position described in paragraph (1) during a fiscal year for which total budget outlays of the Government exceeded total revenues of the Government (as described in clause (i)), clause (i) shall not apply to the annual rate of pay for such individual during the next calendar year. . 
(b)Conforming amendmentSection 601(a)(2)(A) of such Act (2 U.S.C. 4501(2)(A)) is amended by striking Subject to subparagraph (B), and inserting Subject to subparagraphs (B) and (C),. (c)Effective DateThe amendments made by this section shall apply with respect to fiscal year 2018 and each succeeding fiscal year. 
